Citation Nr: 1141541	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-30 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter-in-law



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had active military service from November 1940 to March 1946.  He died in November 1979.  The appellant is the Veteran's surviving spouse.

This appeal initially came to the Board of Veterans' Appeals (Board) from a November 2008 rating decision.  The appellant and her daughter-in-law testified at a Board hearing before the undersigned.

In a December 2010 decision, the Board determined that new and material evidence had been received, reopened the appellant's previously-denied claim for entitlement to service connection for the cause of the Veteran's death, and then denied the claim on the merits.  

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a June 2011 Order, the Court granted the parties' joint motion for a partial remand (JMR) and vacated the portion of the Board's December 2010 decision, which had denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death, remanding the case back to the Board for action consistent with the JMR.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action, on her part, is required.
REMAND

The Veteran's certificate of death shows that he died in November 1979 due to a myocardial infarction (MI) with ventricular fibrillation.  At the time of his death, the Veteran was service connected for an anxiety disorder and for residuals of a gunshot wound to the right ear and head (additionally, the appellant's representative suggests that the Veteran may have been service connected disabilities for diabetes mellitus).  In support of her claim for service connection for the cause of the Veteran's death, the appellant contends that the Veteran's service-connected anxiety disorder led to his fatal heart attack.  In an October 2008 VA opinion, a VA physician opined that it was more likely than not that the Veteran's MI was due to or the result of his long-history of diabetes and hypertension and not due to his anxiety disorder or stress.

The JMR was premised on the fact that the Board had not fully explained how the Veterans Claims Assistance Act (VCAA) requirements had been satisfied.  Specifically, the JMR found that the Veteran's claims file did not appear to have been associated with the appellant's First Notice of Death Folder (FNOD); although it appears to have been available to the RO at some point, as the January 1980 rating decision noted that the Veteran's separation examination reflected that his cardiovascular system was normal, that a 1956 EKG was within normal limits, that an April 1968 chest examination revealed normal heart and lungs, and that the Veteran had been rated 70 percent disabling for his service-connected anxiety and had been awarded a total rating based on individual unemployability (TDIU), from November 16, 1971. 

The JMR observed that an April 2007 "BIRLS Veteran Folder Management Information" screen indicated that the Veteran's claims file had been transferred to "040 Atlanta" from "323 Jackson" on "04-05-1991."  A July 2007 note reflects that VA should request the Veteran's claims file.  However, the claims file contains no evidence that any additional efforts were made to obtain the Veteran's claims file.  As such, an additional attempt should be made to locate the Veteran's original claims file, and, if necessary, to certify the status of the Veteran's original claims file and to attempt to rebuild it, should it not be found.  See Russo v. Brown, 9 Vet. App. 46 (1996) (holding that when a claims file is lost, there is a heightened duty to assist the claimant in developing a claim and VA has a duty to search for the complete file).

This is particularly so here, where the appellant's attorney claims, in an August 2011 statement, that the Veteran may have been service connected for diabetes, which was found by the October 2008 VA examiner to be a likely contributing factor to his fatal MI.  If the Veteran was service connected for diabetes, the appellant's attorney argues then her claim should be evaluated upon whether the Veteran's death was due to diabetes and not just his service-connected anxiety disorder.  The Board also notes that in her July 2009 VA Form 9, the appellant claimed that the Veteran's anxiety led to his hypertension which then caused his death.

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.  As such, further medical opinion is needed.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).
It is also unclear whether all the records surrounding the Veteran's death have been obtained.  In an August 2011 statement, the appellant's attorney also indicated that there appear to be outstanding medical records that have not been associated with the appellant's claims file.  During the September 2010 Board hearing, the appellant testified that a week before the Veteran's death, he had an EKG and his physician told him that "everything's fine."  She also indicated that the Veteran had been treated at the Jackson, Mississippi and New Orleans, Louisiana VA Medical Centers (VAMCs).  Moreover, the Veteran's certificate of death shows that he was dead on arrival at Walthall County General Hospital.  However, no treatment records for the Veteran from his treating physician or any of these three medical facilities are associated with the claims file.  These records, along with the Veteran's original claims file, should therefore be sought.

Finally, a letter should be sent to the appellant explaining the requirements to substantiate her claim.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to locate the Veteran's original claims file by contacting the Atlanta, Georgia, New Orleans, Louisiana, and Jackson, Mississippi ROs.  The Board suggests that the claims file number might be searched with and without the first two digits or with or without an initial zero, or by the Veteran's Social Security number, especially if a computer database is used.  Any leads that arise should be followed to their logical conclusion in this search.  If the Veteran's original claims file is located, associate it with the appellant's FNOD claims file.

2.  If the Veteran's original claims file cannot be located, VA should determine whether it was destroyed or lost.  Whatever the case may be, the VA official who makes this determination should clearly specify this fact (i.e., whether destroyed or lost) and the circumstances surrounding the destruction or loss, as appropriate.  This should include where the Veteran's original claims file was last known to be, and why it is believed the file was actually destroyed instead of having been lost (or vice versa).  A discussion of the efforts made to find the Veteran's original claims file should be included as well.

3.  If the Veteran's original claims file cannot be located, take the necessary steps in order to rebuild the Veteran's claims file to the maximum feasible extent.  In particular, VA should incorporate into the claims file copies of any pertinent rating actions, statements and supplemental statements of the case, particularly any from the Jackson, Mississippi RO relating to service-connected or nonservice-connected pension benefits or death benefits.

4.  The appellant should be sent a letter which:

* informs her of the information and evidence necessary to substantiate her claim, including an explanation of the evidence and information required to substantiate a DIC claim based on either a previously service-connected condition or on a condition not yet service connected; 
* informs her about what evidence, if any, she is to submit;
* informs her about what evidence VA will obtain with respect to her claim;
* informs her how effective dates are formulated; 
* informs her about the conditions for which the Veteran was service connected at the time of his death (e.g. residuals of a gunshot wound to the right ear and head and for anxiety disorder); and 
* informs her that she may use medical evidence to directly establish service connection for the cause of the Veteran's death.

The appellant should also be asked to identify any healthcare providers who had treated the Veteran, prior to his death on November [redacted], 1979, to include his treating physician.  If the appellant identifies any healthcare providers, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.

5.  Obtain any treatment records for the Veteran from the Walthall County General Hospital, prior to his death on November [redacted], 1979, to include his terminal hospital records.  A negative response should be requested if no records are available.

6.  Obtain copies of any VA treatment records for the Veteran from the Jackson, Mississippi and the New Orleans, Louisiana VAMCs, prior to his death on November [redacted], 1979.  All records and responses received should be associated with the claims file.

7.  After completion of 1 through 6 above, to the extent possible, obtain a medical opinion of record that addresses the cause of the Veteran's death.  The examiner should be provided with the appellant's FNOD claims file, along with the Veteran's claim file (if it is found).  Any opinion should be supported by a complete rationale.  The examiner should determine whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected anxiety disorder and/or the residuals of a gunshot wound to the right ear and head contributed substantially or materially to cause the Veteran's death; that it/they combined to cause his death; or that it/they aided or lent assistance to the production of his death.  

In so doing, the examiner should determine whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected anxiety disorder and/or the residuals of a gunshot wound to the right ear and head was/were a proximate cause of, or aggravated (worsened), the Veteran's diabetes and/or hypertension beyond its/their natural progression so as to contribute substantially and materially to the Veteran's death in November 1979, due to an MI with ventricular fibrillation.  The examiner should specifically address Dr. McLain's statements from October 1966, April 1967 and May 1980; Dr. Stogner's statement from March 2008; the October 2008 VA examiner's opinion; the Internet articles submitted in September 2010; and the article entitled "Anxiety disorders increase risk for incident myocardial infarction in depressed and nondepressed Veterans Administration patients".  

The examiner is instructed that to be considered a contributing cause of death for VA purposes, it is not sufficient to show that a disease or disability casually shared in producing death, but rather it must be shown that there was a causal connection.

8.  Then re-adjudicate the appeal.  If the claims remain denied, provide the appellant and her attorney with a supplement statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




